DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 7 and 14, the term “ones of the multiple storage nodes” is unclear and thus indefinite. Did applicant mean one of the multiple, or a subset/group of some sort.

For claim 8, the term “the machine” is indefinite because it contradicts the earlier declared “at least one machine”. If the “at least one machine” is more than one, then it is unclear which “the machine” refers to. It is suggested it be amended to “the at least one machine”.

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 1-6 and 15-20 are allowed over the prior art.
Claims 7-14 would be allowable if all 35 USC § 112 rejections are overcome.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ingen et al. (US 2006/0053334 A1) teaches changing data protection schemes in distributed storage but not other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114